Filed 7/15/15 In re Isabella R. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re ISABELLA R. et al., Persons Coming                             B259257
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. DK01626)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MARY M.,

         Defendant and Appellant.



         APPEAL from the orders of the Superior Court of Los Angeles County. Timothy
R. Saito, Judge. Affirmed.
         Valerie N. Lankford, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
Sarah Vesecky, Deputy County Counsel, for Plaintiff and Respondent.
                                             ___________________
                                        SUMMARY
       Mary M. (Mother) appeals from the juvenile court’s jurisdictional order under
Welfare and Institutions Code1 section 300, declaring her two children, Isabella R. and
Allison R., to be at substantial risk of harm as a result of her efforts to conceal Isabella
from the Los Angeles Department of Children and Family Services (DCFS) and her
mental health history. Mother also appeals from the court’s order removing the children
from her custody under section 361. We affirm.


                    STATEMENT OF FACTS AND PROCEDURE
       On October 4, 2013, DCFS filed a section 300 petition on behalf of Isabella (born
in August 2012) alleging in two counts that Mother placed Isabella at risk. In count b-1,
DCFS alleged Mother had “mental and emotional problems including a diagnosis for
Major Depression, severe, suicidal ideation, suicide attempts and self mutilation
behaviors. On multiple prior occasions mother was hospitalized for the evaluation and
treatment of the mother’s psychiatric condition. The mother failed to take the mother’s
psychotropic medication as prescribed.” In count b-2, DCFS alleged that Mother placed
Isabella in “an endangering and detrimental situation in that on or about 8/13/13, the
mother left her home with the child to intentionally conceal the child from DCFS for over
six weeks. The mother and child’s current whereabouts is [sic] unknown.” The petition
listed Cesar R. (Cesar) as Isabella’s alleged father and indicated that his whereabouts
were also unknown.
       Also on October 4, 2013, DCFS filed a Detention Report explaining Mother’s
DCFS history as a minor. In January 2010, Mother’s school contacted DCFS because of
a lack of supervision for Mother (who was 14 years old at the time) by Mother’s mother
(maternal grandmother or MGM) and noted Mother’s earlier suicide attempt and
resulting in hospitalization in November 2009. Attached to the Detention Report was a
hospital admission report showing that Mother had two previous psychiatric

       1
        Statutory references are to the Welfare and Institutions Code unless otherwise
indicated.

                                               2
hospitalizations at the same hospital and was currently being hospitalized again in June
2010 after recently running away, having suicidal thoughts with plans to use a razor to
cut herself or to overdose on drugs, as well as threatening her sister with a knife. A
report from a different hospital showed Mother was involuntarily hospitalized in July
2010 for “depression and drugs,” after prematurely leaving court-ordered drug
rehabilitation and reportedly stabbing herself with a pencil and overdosing on pills.2
Mother reported “hearing whispers” and not sleeping for two weeks.
       In October 2012, while Mother’s own DCFS case was still open, then-17-year-old
Mother ran away from MGM’s home with Isabella, who was two months old at the time.
Cesar claimed that he and MGM had tried unsuccessfully to locate Mother with friends
and family, but declined to provide DCFS with his address and claimed not to have a
phone number. About a month after Mother ran away, a social worker asked MGM
about Mother and was told that Mother had contacted MGM a few times to inform her
that Mother and Isabella were okay. Mother would not disclose to MGM her
whereabouts and refused to contact her social worker. Rather, Mother told MGM that
“she was not going to allow anyone to find her and the baby until she turns 18, when she
would be able to prove to everyone that she has been capable of caring for her baby.”3
       Mother and Isabella’s whereabouts remained unknown to DCFS4 and, in August
2013 when Mother turned 18 years old, DCFS generated a referral for Isabella due to the
termination of jurisdiction for Mother and concerns about possible neglect of Isabella due
to Mother’s uncertain mental health status.
       At an October 4, 2013 hearing, the juvenile court ordered Isabella detained,
issuing a protective custody warrant for Isabella and an arrest warrant for Mother to



       2
           Mother denied overdosing, stating that she sniffed pills and swallowed glue.
       3
       Soon after MGM informed DCFS of her contact with Mother, MGM’s telephone
number was disconnected and MGM’s whereabouts also became unknown.
       4
           Cesar’s whereabouts were also unknown.

                                              3
become effective if Mother was not found by October 18, 2013. On October 18, 2013,
Mother had not been located and the juvenile court issued the arrest warrant.
       On May 7, 2014, the juvenile court placed the matter on calendar after “the court
was informed that the mother was released from incarceration on bail in regard to the
warrant issued out of this court.” The court found Cesar to be Isabella’s presumed father,
but found that “it is detrimental to return the child to the custody of the father and that it
is not in the child’s best interest at this time.” The court, however, granted DCFS
discretion to release the child to Cesar “if appropriate” and to detain Isabella in the home
of any appropriate relative or non-related extended family member. The court ordered
monitored visits for both Mother and Cesar.
       On May 13, 2014, DCFS filed a new original section 300 petition on behalf of
Allison R. (born September 2013) against Mother and Jonathan R., Allison’s alleged
father. This petition made substantially the same allegations as the prior petition on
Isabella’s behalf in counts b-1 and b-2, but added in count b-1 the allegation that
Jonathan “knew of mother’s mental health issues and failed to protect the child in that
[Jonathan] allowed the child to be in mother’s care and supervision” and added a count j-
1 based on Mother’s leaving home with and concealing Isabella.5
       Also on May 13, 2014, DCFS filed a detention report with respect to Allison.
Mother told DCFS she had not taken her medication nor received mental health services
in over two years, stopping in 2012 when she was pregnant with Isabella. According to
Mother, “the court ordered her” to stop due to her pregnancy. Mother did not resume her
medication or seek psychiatric services because “she feels she is doing well without
them.” Mother admitted consuming alcohol but denied using cocaine more than once.
Mother claimed not to have used drugs in three years.
       When Isabella was detained on May 7, 2014, a DCFS social worker noticed
superficial cuts on her abdomen, right leg and left palm. Mother told DCFS that

       5
         In terms of count b-2 and j-1, the petition on Allison’s behalf alleged that she
was at risk of harm based on Mother placing Isabella in an endangering and detrimental
situation when Mother concealed Isabella on or about August 13, 2013.

                                               4
Isabella’s crib had a loose screw on a drawer and Isabella constantly cut herself trying to
climb over the crib and pointed out a screw with tape around it. MGM explained that
Isabella cut herself because she liked to play shirtless outside by the rose bushes.
       Jonathan admitted he was aware of Mother’s mental health and substance abuse,
including that Mother “ha[d] not been taking her medications [and] had an open case.”
Jonathan shared with DCFS that he “had concerns of his own about [Allison] being under
mother’s care,” but that he still leaves Allison with Mother because he has to go to work.
       On May 13, 2014, the juvenile court found Jonathan to be the presumed father of
Allison, detained Allison from Mother and Jonathan, and ordered monitored visits for
both. The court ordered DCFS to investigate the possibility of releasing Isabella and
Allison to their respective fathers.
       A Pre-Release Investigation filed on May 27, 2014, reported an interview with
Jonathan. Jonathan also had a son who resided with his mother. Jonathan met Mother on
October 31 of 2011.6 He was “with” Mother for “6 to 7 months” before the relationship
ended in December 20137 when Mother resumed a relationship with Cesar. When
Allison was born, Mother reported the father to be Cesar but when Allison was two
months old Jonathan had a DNA test done and it showed Jonathan to be Allison’s father.
Jonathan does not have a current relationship with Mother. Jonathan wanted Allison to
reside with him in his care and custody. DCFS noted some safety hazards in Jonathan’s
home that needed to be remedied.
       On June 10, 2014, DCFS filed a Last Minute Information for the Court reporting
that Mother stated that during her pregnancy, an ultrasound showed that Allison’s left
kidney was “not working” but Allison had “never been seen” by a doctor for her “kidney
issues” as recommended by her physician at her birth. Mother missed the appointment

       6
           Jonathan was unsure if the year was 2011 or 2012.
       7
         Jonathan may have been mistaken about the year his relationship with Mother
ended as Allison was born in September 2013, three months before the date he gave as
the relationship’s end, but Jonathan stated he was not at Allison’s birth because he was
unaware that Mother was pregnant.

                                              5
with the urologist but noted that “It’s fine because her right one works.” Mother told
Jonathan of the kidney issues and he was “supposed” to help address Allison’s medical
needs.
         Jonathan stated that Mother told him about Allison’s kidney and that Allison was
supposed to be on pills. Allison, however, had never taken the pills. Jonathan knew
about the missed appointment with the urologist, replying that he and Mother disagreed
about who was supposed to take Allison.
         A Pre-Release Investigation filed on June 10, 2014, reported interviews with
Mother and Cesar. Cesar and Mother were in a relationship but Mother had moved out in
the hopes that Isabella would be placed in Cesar’s care and custody.8 Cesar lived with
MGM, a friend, and MGM’s companion. Cesar said that Mother still frequented the
home since Isabella was not currently placed there. If Isabella were released to Cesar, his
plan was to have MGM care for Isabella when he worked.
         With respect to the allegation that Mother placed Isabella in an endangering or
detrimental situation when she left MGM’s home on August 13, 2013, and concealed
Isabella from DCFS, Mother explained she took Isabella with her to visit a friend, Juan,
but he “held me hostage. He would beat me up and choke me. He wouldn’t let me leave,
he wouldn’t let me out by myself or he kept threatening me that he was going to keep
Isabella.” She did not remember how long she was with Juan, but at some point Juan’s
mother gave her money to leave and Juan finally “let me out of his sight.” Mother found
MGM and Cesar, contacting Cesar through Facebook, and moved in with MGM.9 MGM


         8
        Mother reported living with a cousin, but did not provide the dependency
investigator with the cousin’s information or home address. Mother planned to continue
to use MGM’s address as her mailing address.
         9
         While Mother lived at MGM’s home, Cesar was at the home “all the time,
almost like he lived there too.” Mother and Cesar broke up and she started a relationship
with Jonathan but ended it because, although Jonathan was good to Isabella, he did not
treat her as his own child. Mother and Cesar reconciled and moved in with MGM.
“Mother would not provide specific information as to the timeline of her initial
disappearance with [Isabella], the timeframe with Juan [], when contact was made with

                                              6
scared Mother by telling her “they would take” Isabella and Mother found out about the
warrant a couple months later. Mother and Cesar did not use Isabella’s identifying
information (such as her medical card, social security number, and food stamps) to
“prevent you . . . from finding us.”
       Cesar told the dependency investigator that Mother “ran away because she was
scared” DCFS would take Isabella and that Mother made the decision one day before a
court appearance. Cesar lost contact with Mother and could not locate her. He finally
located her about two weeks later on Facebook and they met once. About a month later,
Mother came to Cesar and they went to live together at his brother’s house for about two
months. Father would not respond when the dependency investigator inquired as to
father notifying DCFS, dependency court or law enforcement when mother and child
were located.
       With respect to her mental health, Mother reported she last saw a therapist while
in DCFS care at the age of 17. Mother was diagnosed with depression and bipolar
disorder and was prescribed psychotropic medication, but stopped taking the medicine
while pregnant with Isabella and had not resumed after her birth. Mother reported no
current symptoms. Mother admitted consuming alcohol and aerosol from a spray can to
“get attention.” She stated she was willing to comply with a full mental health
assessment to determine her current mental health status and need for psychotropic
medications. Cesar acknowledged being aware from Mother that she was diagnosed as
bipolar and had been prescribed psychotropic medication which she discontinued after
Isabella’s birth. Cesar was also aware that Mother had discontinued psychiatric treatment
after Isabella’s birth. After Isabella’s birth, however, “everything changed” and Mother
no longer had mood swings, anxiety or any problems. In terms of protecting Isabella in
light of Mother’s mental health history, Cesar said he took care of Isabella, was scared
Mother would run away with Isabella when she had no place to go, and believed Mother
was committed to resolving her issues to regain custody.

father Cesar [], timeline as to the parent’s relationship, and the timeline as to when they
moved in together.”

                                              7
       DCFS noted some safety hazards in Cesar’s home that needed to be remedied.
DCFS also expressed concern about Cesar’s ability to protect Isabella given his and
MGM’s failure to disclose Mother and Isabella’s whereabouts once they were located.
       DCFS filed three Last Minute Information for the Court forms on June 10, 2014.
The first one reported that Mother was in Cesar’s home during all visits by the
dependency investigator and DCFS was still unable to verify Mother’s current address.
The second one reported that Jonathan had only had one visit since Allison’s placement
and that a background check for a family friend who was a potential caregiver was still
incomplete. The third one reported on unresolved deficiencies in Jonathan’s housing.
       On June 10, 2014, the juvenile court ordered Allison released to Jonathan and
Isabella to remain detained.
       On June 27, 2014, DCFS filed a Jurisdiction/Disposition Report for both Isabella
and Allison. In addition to reiterating information in prior reports, DCFS interviewed
Jonathan. When Jonathan met Mother, she was “stressed out.” Jonathan, however,
denied any knowledge of Mother’s mental health issues, including diagnosis and
medication recommendations, saying that he did not think Mother was a danger to
Allison and just thought Mother was angry at MGM and some friends. Jonathan denied
knowing about Mother abducting Isabella, saying that he found out about the incident
through DCFS’s case.
       Mother provided a letter from the Los Angeles Department of Mental Health’s
Women’s Community Reintegration Services and Education Center dated June 13, 2014,
noting that Mother had been seen by a mental health professional but determined not to
meet medical necessity at that time to receive services.10 DCFS noted, however, that the
evaluating mental health professional did not have access to Mother’s DCFS history and
reports.
       DCFS filed two Last Minute Information to the Court forms on June 27, 2014.
The first one reported that Jonathan was having “extensive difficulty with securing day


       10
            A copy of the letter is attached to the Jurisdiction/Disposition Report.

                                                8
care services” for Allison, causing him to miss work and consider terminating his
employment. The second one reported that the dependency investigator had visited
Mother’s home with her cousin, but was concerned that Mother may not be living at the
address given her limited belongings in the apartment and the apartment manager’s
inability to verify that Mother resided at the address.
       On June 27, 2010, the juvenile court ordered Isabella released to Cesar, over
DCFS’s objections, and on the condition that Mother not reside in the home.
       On June 30, 2014, DCFS filed a First Amended Petition, against Mother and
Cesar, adding count b-3 which alleged that Cesar concealed Isabella’s whereabouts after
Mother left home on August 13, 2013, thereby endangering Isabella.
       At the June 30, 2014 jurisdiction hearing—which continued on July 1, 2 and 3,
2014—the court dismissed the original petition as to Isabella and received the first
amended petition. The court then admitted into evidence various DCFS reports and heard
testimony from Mother and Cesar.
       Mother testified to the following: Her mental health problems began when she
was 13 years old and going through a phase where she was out of control, thinking
suicidal thoughts and emotionally depressed. She was diagnosed with bipolar disorder
and depression, and her behavior included running away, not listening to others, and not
showing emotions. She was on medication to control her symptoms and was
hospitalized. She was transferred to “rehab,” and spent several months at two placements
until her “graduation”—meaning “you’re not a danger to yourself as you were before.”
Mother left placement and became pregnant with Isabella when she was 16 years old.
Because the pregnancy was high-risk, she stopped taking psychotropic medication based
on the recommendation of a doctor her social worker took her to see. After Isabella’s
birth, a doctor who checked her said she did not need medication at the time so she did
not resume taking it. On cross-examination, Mother conceded that the doctor asked for
more information, specifically Mother’s past records, to follow up but Mother ran away
before the follow up occurred. She has not experienced any mental or emotional issues
since she left placement and gave birth to Isabella. Mother saw a different doctor two

                                              9
weeks ago and disclosed her previous diagnosis and told him to talk to her social worker
if he wanted additional information. The doctor concluded Mother did not meet “his
necessity to be evaluated as a mental health patient” and did not have any symptoms.
       In October 2012, Mother left and “ran away” from MGM’s home for a month with
Isabella. Mother went to visit Juan “and was going to come back home that same day”
but Juan would not let Mother out the door. Juan would hit Mother when Mother would
try to leave with Isabella. Mother “would never hold Isabella when [Juan] would hit
[her]”; instead Isabella would be in the living room with Juan’s mother while Juan hit her
in another room. When Mother returned, MGM had been evicted and Mother could not
find her, so Mother lived with Cesar until locating MGM at the end of November. In
December 2012, Mother moved back in with MGM. Mother denied that she ever tried to
hide from DCFS or that MGM ever tried to hide Mother’s location. When Mother
returned, she tried contacting her social worker but “there was no answer, and they told
me that it was a different social worker.” MGM had not had any contact from DCFS.
Mother thought her case was “done” and was unaware that the court issued a warrant for
her arrest. Although Mother stated in this case that she “thought about” not using
Isabella’s identifying information to hide her, she never said that she actually did so.
       Mother would abide by the court order that she could not live with Cesar.
       Cesar testified to the following: Throughout 2013, Cesar lived with Mother,
Isabella and MGM. Cesar never concealed Isabella’s whereabouts from DCFS and did
not know about the warrant for Mother’s arrest until her arrest in April 2014. He was
aware of Mother’s mental health history and that she had a case with DCFS when she ran
away. Cesar did not contact DCFS when he found Mother. Mother never told Cesar that
she was planning on using different medical information so DCFS would not know where
Isabella was.
       After argument, the juvenile court sustained counts b-1 and b-2 in both petitions
with respect to Mother’s conduct, but struck the sentence alleging Jonathan failed to
protect and dismissed count b-3 in the amended petition against Cesar for concealing



                                             10
Isabella.11 The court amended the petitions to reference Mother’s mental health problems
as “unresolved” in both b-1 counts. The court explained that Mother’s testimony was
“very helpful and insightful” in establishing a “nexus” between Mother’s mental and
emotional health and risk of future harm to Isabella and Allison because her emotional
issues manifest in running away, “awoling,” not wanting to communicate, and wanting to
be alone—which is “just what she did in this case.” Specifically, Mother’s emotional
issues resulted in Isabella being subjected to domestic violence between herself and Juan
that included Juan hitting, choking and threatening Mother as well as holding her and
Isabella hostage. The juvenile court found that Mother had a pattern of wanting to be
alone and “awoling” and “this time took the child with her and affected this child. And
unless she gets the treatment that she needs, this could happen again.” The court found a
“direct correlation” between Mother’s “untreated emotional issues” and the “care of the
child.” The juvenile court also noted credibility issues with Mother’s testimony that a
doctor told her she was fine.
       The court found that Mother intentionally left and was concealing Isabella, which
was “very troubling,” and that in her effort to conceal Isabella, Mother did not use her
medical card, food stamps or social security card—“all [of] which go[] to the care of the
child in this case, which was derelict on the part of the Mother.” The court also noted
Allison’s “untreated medical issues” which the court tied to concealing the child and
putting the child at risk.
       The court continued the disposition hearing for receipt of a section 730 evaluation
for Mother.
       On August 13, 2014, DCFS filed a Last Minute Information for the Court
summarizing and attaching a 730 Psychological Evaluation report by Dr. Nadim Karim.
Dr. Karim reported the following: She reviewed DCFS documentation and interviewed
Mother but did not have access to Mother’s mental health records. Dr. Karim was
concerned that Mother “appears to have ‘self-diagnosed’ that she no longer requires any


       11
            The court also sustained count j-1 in Allison’s petition.

                                               11
psychotropic medication without first consulting a psychiatrist.” In terms of Mother
being assaulted and held hostage by Juan, Mother “may have unresolved symptoms of
traumatic stress that also require individual therapy” and “further suggests that the child,
Isabella, was possibly exposed to the physical assaults.” In Dr. Karim’s opinion, Mother
“does not appear to pose a direct physical or emotional threat to her children. However,
there is still the possibility of threat of harm to herself, as well as the potential for running
away again with her children (which appears to be a repetitive pattern for her)–thus
putting the children at current risk.” Dr. Karim recommended a second opinion with a
psychiatrist familiar with her history and that such an evaluation be completed “prior to
any change in her current visitation status.”12 Dr. Karim also recommended several
clinical interventions.
       On August 13, 2014, the juvenile court continued the disposition hearing in order
for Mother to obtain a second evaluation. The court ordered Mother to submit to a full
psychiatric evaluation.
       On September 29, 2014, DCFS filed a Last Minute Information for the Court
reporting that two weeks earlier Mother had gone to make an appointment at West
Central Mental Health for a psychiatric evaluation but claimed she was told, “‘she does
not show symptoms and therefore cannot be evaluated.’” DCFS was unable to
communicate with staff at the center to determine if Mother disclosed her history or
current concerns. DCFS also reported that Mother was not attending scheduled DCFS-
monitored visits with the children and expressed concern that Cesar and Jonathan might
be allowing Mother to visit without DCFS approval.
       At the September 29, 2014 disposition hearing, the juvenile court received into
evidence DCFS reports and a certificate of completion for Mother of a parenting
program.



       12
         Dr. Karim recommended that “DCFS should consider unmonitored visits after
[Mother] can display that she complied with outpatient treatment as deemed necessary by
the evaluating psychiatrist (including a medication review).”

                                               12
       After argument, the juvenile court indicated that it was looking for “some kind of
proof that [Mother] addressed her psychiatric evaluation, but all I have is Mother’s
statement . . . that she went to be evaluated and that she was symptom[] free.”13 Based on
the lack of proof that Mother was symptom free and the 730 evaluation and Mother’s
testimony that she runs away and looks inward, “the court feels that here is still a risk
until we get some kind of indication that Mother is attempting to address these issues.”
The juvenile court then declared the children dependents of the court, removed them from
Mother’s custody and ordered them released to their respective fathers. The court
ordered Mother to participate in a parenting program, mental health counseling,
psychiatric evaluation, individual counseling under the supervision of a licensed
therapist, and to take all prescribed psychotropic medication. The court also ordered
follow-up for Allison’s kidney issues. The court ordered monitored visits for Mother
with DCFS discretion to liberalize.
       Mother appealed.


                                       DISCUSSION
       On appeal, Mother contends that the jurisdictional findings were not supported by
substantial evidence, because Mother’s mental and emotional issues did not place the
children at substantial risk of harm. Specifically, Mother contends that the situation with
Juan was a “one-time incident of poor judgment” and there was “no evidence whatsoever
that Isabella witnessed” the domestic violence. Mother further contends that, even
assuming Mother’s mental health concerns posed a risk or harm to her children, the
juvenile court should not have asserted jurisdiction because the respective fathers stepped
forward to care for the children, eliminating the necessity of juvenile court jurisdiction.
Finally, Mother contends that substantial evidence did not support removing the children


       13
         The court noted that at the jurisdictional hearing, Mother stated that she was
cleared by a doctor but could not provide any proof, saying she did not remember the
name of the doctor and all paperwork was lost when MGM was evicted, concluding
“Again. No proof.”

                                             13
from Mother’s home when the court had the alternative of requiring Mother to reside in
MGM’s home where MGM and Cesar would be two “extra” pairs of eyes on Mother and
Isabella.
       “The basic question under section 300 is whether circumstances at the time of the
hearing subject the minor to the defined risk of harm.” (In re Nicholas B. (2001) 88
Cal. App. 4th 1126, 1134.) At the jurisdiction hearing, “[p]roof by a preponderance of
evidence must be adduced to support a finding that the minor is a person described by
Section 300.” (§ 355, subd. (a).)
       “In reviewing the jurisdictional findings and the disposition, we look to see if
substantial evidence, contradicted or uncontradicted, supports them. [Citation.] In
making this determination, we draw all reasonable inferences from the evidence to
support the findings and orders of the dependency court; we review the record in the light
most favorable to the court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.” (In re Heather A. (1996) 52 Cal. App. 4th
183, 193.) “We do not reweigh the evidence or exercise independent judgment, but
merely determine if there are sufficient facts to support the findings of the trial court.”
(In re Matthew S. (1988) 201 Cal. App. 3d 315, 321.)
       “On review, we employ the substantial evidence test, however bearing in mind the
heightened burden of proof” at the trial level of clear and convincing evidence for the
removal of a child. (In re Kristin H. (1996) 46 Cal. App. 4th 1635, 1654.)
       Under section 300, subdivision (b), jurisdiction is appropriate where the court
finds “[t]he child has suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or inability of his or her parent
or guardian to adequately supervise or protect the child, . . . or by the inability of the
parent or guardian to provide regular care for the child due to the parent’s . . . substance
abuse.”
       Viewing the evidence in the light most favorable to the juvenile court’s
determinations and deferring to the court’s credibility determinations, we affirm. Mother
had a history of running away and a mental health history that included several

                                               14
involuntary hospitalizations, drug use, depression, bipolar disorder, and suicidal ideation.
Mother discontinued taking her psychotropic medication and her treatment around the
time of her pregnancy with Isabella. The juvenile court found Mother’s claim not to be
credible that a doctor told her that she did not need to take psychotropic medication after
Isabella’s birth. Mother ran away with Isabella in 2013 and had a violent incident with
Juan, during which Juan physically assaulted Mother, held Mother and Isabella hostage,
and threatened to take Isabella from Mother.14 Mother concedes that Mother “did place
herself in a situation that was potentially harmful” because Juan used physical violence to
prevent her from leaving, but she argues that it was a “one-time incident of poor
judgment.” The evidence, however, supports the conclusion that running away was a
pattern with Mother. Mother testified about her mental health diagnosis and that some of
her behaviors that caused concern included running away, not listening to others, doing
“stuff that wasn’t right,” and not showing emotion. Mother’s hospitalization records
showed that she had run away on prior occasions. And Cesar expressed to DCFS that he
was scared Mother would run away again with Isabella.
       Moreover, the juvenile court did not find Mother’s claim credible that she was not
hiding from DCFS or concealing Isabella from DCFS. Mother’s statements to DCFS
supported the court’s conclusion that Mother did in fact conceal Isabella and purposely
did not use her medical card, food stamps or social security card to care for her children
in order to conceal them. During the time she was concealing Isabella from DCFS,
Mother also failed to obtain follow-up medical treatment for Allison’s kidney issue.
       Mother’s situation is, thus, distinguishable from the cases she cites where no
jurisdiction was found. (Compare In re Matthew S. (1996) 41 Cal. App. 4th 1311, 1319
[parent “consistently obtained medical treatment for the children” and “voluntarily
participated in extensive therapy for herself over the years”]; In re David M. (2005) 134
Cal. App. 4th 822, 827 [parents “obtained regular, appropriate medical care” for their

       14
         Mother asserts that there was no evidence that Isabella witnessed Juan’s
physical violence against Mother. Juan, however, did threaten to take Isabella from
Mother if she tried to leave and effectively held Isabella, along with Mother, hostage.

                                             15
children]; In re James R. (2009) 176 Cal. App. 4th 129, 133 [parents were “very attentive
to the minors’ . . . medical needs” and parent had voluntarily initiated services before
social services agency involved].)
       Accordingly, substantial evidence supported the juvenile court’s jurisdictional
finding.
       Next, Mother argues that even if Mother’s conduct placed the children at risk or
harm, the juvenile court should not have asserted jurisdiction because the respective
fathers had stepped forward to care for the children, eliminating the necessity of juvenile
court jurisdiction. The case relied upon by Mother is distinguishable. In In re A.G.
(2013) 220 Cal. App. 4th 675, although mother was unable to care for the children due to
her mental illness, the father had shown “remarkable dedication” and shown he was able
to protect the children from mother’s mental illness by ensuring that there was adult
supervision, other than mother, of the children at all times and the one time mother was
left alone with the children no harm was reported. (Id. at p. 684.) Here, while Isabella
was in Mother’s care, she ran away and the incident with Juan, discussed above,
occurred. As to Allison, Jonathan stated that despite his concerns he left Allison in
Mother’s care because he had to work.
       Finally, Mother argues that the court had the alternative of requiring Mother to
reside in MGM’s home where MGM and Cesar would be two “extra” pairs of eyes on
Mother and Isabella. We conclude that substantial evidence supported the juvenile
court’s determination to remove the children from Mother’s care. In addition to the
evidence available at the jurisdictional hearing, the juvenile court also received the 730
Psychological Evaluation report by Dr. Karim. Dr. Karim opined that “there is still the
possibility of threat of harm to herself, as well as the potential for running away again
with her children (which appears to be a repetitive pattern for her)—thus putting the
children at current risk.” Dr. Karim recommended a second opinion with a psychiatrist
familiar with her history and that such an evaluation be completed “prior to any change in
her current visitation status.” Mother, however, did not submit to full psychiatric
evaluation as ordered by the court. Rather, Mother claimed to be told that she could not

                                             16
be evaluated because she had no symptoms, but the court did not find this evidence to be
convincing proof that she was symptom free. Moreover, the evidence showed that
Mother had previously run away from MGM’s home on several occasions, including the
2013 incident when she took Isabella with her. The juvenile court could have reasonably
concluded that “extra” eyes would not prevent Mother from running away again and
taking the children with her.


                                    DISPOSITION
       We affirm the juvenile court’s findings and orders.
       NOT TO BE PUBLISHED.




                                                CHANEY, J.


We concur:



              ROTHSCHILD, P. J.



              JOHNSON, J.




                                           17